DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 14-16, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
NPL (translated abstract of CN101478808 listed in IDS filed on 9/28/2020).
(1) Regarding claim 1:
NPL discloses a method for monitoring a Physical Downlink Control Channel (PDCCH), wherein the method applies to a base station, comprising: 
configuring an association between a notification signal or signaling and the PDCCH (base station carries the downlink control information in the physical downlink control channel, sends the channel by component carrier and indicates the component carrier by high-level signal, translation of abstract of CN101478808, the examiner interprets the relationship between the high-level signal and the location of the PDCCH as the configured association); and 
transmitting the notification signal or signaling (high level signaling) which has the association with the PDCCH to a user equipment, in order to notify the user equipment to start to monitor the PDCCH (base station carries the downlink control information in the physical downlink control channel, sends the channel by component carrier and indicates the component carrier by high-level signal; the terminal is used for receiving the high level signal, indicating the component carrier according to the high level signal, detect the physical channel on the carrier and obtaining the downlink control information, translation of abstract of CN101478808), 
wherein configuring the association between the notification signal or signaling and the PDCCH comprises: configuring an association between the notification signal or signaling and a search space, where the search space comprises one or more candidate PDCCHs (base station carries the downlink control information in the physical 
(2) Regarding claim 14:
NPL discloses a method for monitoring a Physical Downlink Control Channel (PDCCH), wherein the method applies to a user equipment, comprising: 
receiving a notification signal or signaling associated to the PDCCH transmitted by a base station (The terminal is used for receiving the high-level signal that indicates the component carrier carrying the physical downlink control channel comprising the physical control information, translation of abstract of CN101478808); and 
starting to monitor the PDCCH according to the notification signal or signaling associated to the PDCCH (the high-level signal, indicating the component carrier according to the high-level signal, detecting the physical channel on the carrier and obtaining the downlink control information, translation of abstract of CN101478808), 
wherein the base station configures an association between the notification signal or signaling and the PDCCH by configuring an association between the notification signal or signaling and a search space, where the search space comprises one or more candidate PDCCHs (base station carries the downlink control information in the physical downlink control channel, sends the channel by component carrier and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over 
NPL (translated abstract of CN101478808 listed in IDS filed on 9/28/2020) in view of Langberg (US 5,852,630).
NPL discloses a method for monitoring a Physical Downlink Control Channel (PDCCH), wherein the method applies to a user equipment, comprising: 

starting to monitor the PDCCH according to the notification signal or signaling associated to the PDCCH (the high-level signal, indicating the component carrier according to the high-level signal, detecting the physical channel on the carrier and obtaining the downlink control information, translation of abstract of CN101478808), 
wherein the base station configures an association between the notification signal or signaling and the PDCCH by configuring an association between the notification signal or signaling and a search space, where the search space comprises one or more candidate PDCCHs (base station carries the downlink control information in the physical downlink control channel, sends the channel by component carrier and indicates the component carrier by high-level signal.   The invention also provides the detection method of the downlink control information. The terminal is used for receiving the high-level signal, indicating the component carrier according to the high-level signal, detecting the physical channel on the carrier and obtaining the downlink control information, translation of abstract of CN101478808, the examiner interprets the indicated component carrier as the claimed search space).
NPL fails to disclose the terminal comprises a computer readable storage medium and a related hardware to implement the method.
However, Langberg discloses a method and apparatus for a transceiver warm start activation procedure with precoding can be implemented in software stored in a .  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over 
NPL (translated abstract of CN101478808) in view of Vrzic et al. (US 2013/0183987 A1).
NPL discloses all subject matter of claim 1, but fails to explicitly disclose the PDCCH carries a scheduling information.
However, Vrzic discloses physical downlink control channels (PDCCHs) are used to carry downlink (DL) or uplink (UL) data scheduling information, or grants, from an eNB to one or more UEs, para. 0030.
It is desirable for the PDCCH carries a scheduling information because reduce constant listening for incoming downlink control transmission and reduces power consumption.  Therefore, it would have been obvious to one of ordinary skill in the art .

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over 
NPL (translated abstract of CN101478808) in view of Deng et al. (US 2013/0336301 A1).
(1) Regarding claim 3:
NPL discloses all subject matter of claim 1, except the method further comprises configuring a transition time for the user equipment, where the transition time is a time gap between a time point of receiving the notification signal or signaling and a time point of starting to monitor the PDCCH.
However, Deng teaches configuring a transition time for the user equipment, where the transition time is a time gap between a time point of receiving the notification signal or signaling and a time point of starting to monitor the PDCCH (the delay scheduling information may include: a delay scheduling starting time for instructing the terminal to enter the delay scheduling state and a delay scheduling terminating time for instructing the terminal to terminate the delay scheduling state, para. 0018; the terminal is configured to receive the delay scheduling information, and stop monitoring a Physical Downlink Control Channel PDCCH and enter a delay scheduling state according to the received delay scheduling information, and restart monitoring the PDCCH and terminate the delay scheduling state according to the delay scheduling information, para. 0021).

(2) Regarding claim 4:
NPL and Deng disclose all subject matter of claim 3, but fails to explicitly disclose the transition time is a fixed value; or the transition time is related to capabilities of the user equipment.
Although Deng does not specifically disclose the transition time is a fixed value, such limitation are merely a matter of design choice and would have been obvious in the method of Deng. Deng teaches the delay scheduling duration (transition time) can be set as 20 seconds (para. 0073-0074). The limitation of the transition time is a fixed value does not define a patentably distinct invention over Deng since both invention as a whole are directed to setting a time to start monitoring the PUCCD. Therefore, the setting the transition time as a fixed value would have been a matter of obvious design choice to one of ordinary skill in the art for the benefit of reducing power consumption of a terminal.
(3) Regarding claim 5:
NPL discloses all subject matter of claim 1, except the method further comprises configuring a duration for the user equipment, where the duration is a time gap between 
However, Deng teaches configure a duration for the user equipment, where the duration is a time gap between a time point of starting to monitor the PDCCH and a time point of stopping monitoring the PDCCH (in the above solution, the delay scheduling information may include: a delay scheduling starting time for instructing the terminal to enter the delay scheduling state and a delay scheduling terminating time for instructing  the terminal to terminate the delay scheduling state; or the delay scheduling information comprises: the delay scheduling starting time and a delay scheduling duration for instructing a duration within which the terminal maintains the delay scheduling state; or the delay scheduling information comprises: the delay scheduling terminating time or the delay scheduling duration, para. 0018, the examiner interprets the delay scheduling duration as a time gap between the delay scheduling starting time and a restart of monitoring the PSCCH).
It is desirable to configure a duration for the user equipment, where the duration is a time gap between a time point of starting to monitor the PDCCH and a time point of stopping monitoring the PDCCH because it reduces constant listening for incoming downlink control transmission and reduces power consumption.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Deng in the method of NPL for the benefit of power consumption reduction.
(4) Regarding claim 15:

However, Deng further discloses receiving a transition time configured by the base station, where the transition time is a time gap between a time point of receiving the notification signal or signaling and a time point of starting to monitor the PDCCH (the delay scheduling information may include: a delay scheduling starting time for instructing the terminal to enter the delay scheduling state and a delay scheduling terminating time for instructing the terminal to terminate the delay scheduling state, para. 0018; the terminal is configured to receive the delay scheduling information, and stop monitoring a Physical Downlink Control Channel PDCCH and enter a delay scheduling state according to the received delay scheduling information, and restart monitoring the PDCCH and terminate the delay scheduling state according to the delay scheduling information, para. 0021); and starting to monitor the PDCCH according to the notification signal or signaling associated to the PDCCH comprises: upon receiving the notification signal or signaling associated to the PDCCH, starting to monitor the PDCCH after the transition time (step 102, the terminal receives the delay scheduling information, and stops monitoring a PDCCH and enters a delay scheduling state according to the received delay scheduling information; and the terminal restarts 
It is desirable to receive a transition time configured by the base station, where the transition time is a time gap between a time point of receiving the notification signal or signaling and a time point of starting to monitor the PDCCH and starting to monitor the PDCCH according to the notification signal or signaling associated to the PDCCH comprises: upon receiving the notification signal or signaling associated to the PDCCH, starting to monitor the PDCCH after the transition time because it reduces constant listening for incoming downlink control transmission and reduces power consumption.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Deng in the method of NPL for the benefit of power consumption reduction.
(5) Regarding claim 16: 
NPL discloses all subject matter of claim 14, except the method further comprises receiving a duration configured by the base station, where the duration is a time gap between a time point of starting to monitor the PDCCH and a time point of stopping monitoring the PDCCH.
However, Deng further discloses receiving a duration configured by the base station, where the duration is a time gap between a time point of starting to monitor the PDCCH and a time point of stopping monitoring the PDCCH (In the above solution, the delay scheduling information may include: a delay scheduling starting time for instructing the terminal to enter the delay scheduling state and a delay scheduling terminating time for instructing the terminal to terminate the delay scheduling state; or 
It is desirable to receive a duration configured by the base station, where the duration is a time gap between a time point of starting to monitor the PDCCH and a time point of stopping monitoring the PDCCH because it reduces constant listening for incoming downlink control transmission and reduces power consumption.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Deng in the method of NPL for the benefit of power consumption reduction.
(6) Regarding claim 17:
NPL and Deng discloses all subject matter of claim 16, and Deng further discloses stopping monitoring the PDCCH after the duration (In the above solution, the delay scheduling information may include: a delay scheduling starting time for instructing the terminal to enter the delay scheduling state and a delay scheduling terminating time for instructing the terminal to terminate the delay scheduling state; or the delay scheduling information comprises: the delay scheduling starting time and a delay scheduling duration for instructing a duration within which the terminal maintains the delay scheduling state; or the delay scheduling information comprises: the delay scheduling terminating time or the delay scheduling duration, para. 0018, the examiner .

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over 
NPL (translated abstract of CN101478808) in view of Papasakellariou et al. (US 2014/0036828 A1).
NPL discloses all subject matter of claim 1, but fails to disclose the notification signal (high-level signal) or signaling comprises a cell identification, a user equipment group identification or a user equipment identification.
However, in the same field of endeavor, Papasakellariou discloses a method for receiving includes receiving information representative of presence of carrier indicator by higher layer signaling from a Node B; receiving information representative of at least one cell indicator by higher layer signaling from the Node B; defining an UE specific search space based on aggregation level, an UE ID, and at least one carrier indicator value, where the UE specific search space includes a set of Physical Downlink Control Channel (PDCCH) candidates based on the aggregation level (abstract).
It is desirable for the notification signal (high-level signal) or signaling comprises a cell identification, a user equipment group identification or a user equipment identification because it reduces power consumption for non-specific UE on monitoring for PDCCH.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Papasakellariou in the method of NPL for the benefit of reducing power consumption for non-specific UE on monitoring for PDCCH.  

Allowable Subject Matter
Claims 7, 9-13, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dai et al. (US 2012/0207103 A1) discloses a method and system for transmitting downlink control information.
Li et al. (US 2012/0033627 A1) discloses a method for sending and detecting downlink control information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        12/30/2021